Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s unique approach to modifying stored content via both storing modified content in separate locations and only applying modifications after a request to access the modified version is received, appears novel in view of the prior art. In addition U.S. Patent No. 8,250,034 to Manousos, who teaches generating multiple versions of content through editing for storage in different locations, other similar examples include Yan et al. (8,291,101, teaching synchronizing shared contents through application of edits to said content), Jhaveri et al. (7,512,638, who teaches applying edits to requested content as a form of conflict prevention), and Ginter et al. (5,892,900, who teaches applying edits to requested content via the application of custom templates).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421